Citation Nr: 1439849	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for a right knee condition, to now include as secondary to service-connected lumbosacral strain with microdiskectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran served on active duty from August 1993 to March 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The October 2009 rating decision denied service connection for both bilateral hearing loss hearing loss and right knee condition.  The Veteran submitted additional evidence prior to the expiration of the appeal period and the RO then issued the August 2010 rating decision that confirmed and continued the previous denials of service connection.  The Board finds that since this evidence was submitted prior to the expiration of the appeal period that the October 2009 rating decision is not a final decision.  38 C.F.R. § 3.156(b).

The Board notes that the Veteran's claim was originally characterized as bilateral hearing loss; however, after a careful review of the Veteran's claims file the Board finds that the issues must be separated, as listed on the title page. 

A review of the Virtual VA paperless claims processing system reveals only a July 2014 brief and does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for left ear hearing loss and a right knee condition are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right ear hearing loss disability within VA standards is not demonstrated by the evidence of record.

CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, July 2009 and March 2010 letters advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the July 2009 and March 2010 letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and private treatment records have been obtained and considered.  The Veteran was also afforded VA audiology examinations in September 2009 and July 2010, in order to determine the current nature and etiology of his hearing loss.  The Board finds that the September 2009 and July 2010 VA examinations are adequate to decide the issue of entitlement to service connection for right ear hearing loss as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records, to include his service treatment records; and examinations.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue of entitlement to service connection for right ear hearing loss has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim herein decided.


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include cardiovascular-renal disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reveal that he was routinely exposed to noise during service but his in-service audiograms did not indicate that he met the standards for right ear hearing loss during service.  In addition, at the September 2009 VA examination his audiogram results for the right ear were 5 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  Furthermore, at the July 2010 VA examination his audiogram results for the right ear were 10 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.  The Board notes that there is also a January 2010 private audiogram of record and while the results are not written out that audiogram also does not reflect hearing loss as defined in 38 C.F.R. § 3.385.  

The evidence of record demonstrates that the Veteran does not meet the standards for VA hearing loss under 38 C.F.R. § 3.385.  Thus, the Board finds that to this day, hearing loss disability is not shown in the right ear and without evidence of a hearing loss disability under 38 C.F.R. § 3.385, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board finds that the record contains no confirming evidence in the Veteran's post-service treatment records and service treatment records that he presently has an existing right ear hearing loss disability.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Here, however, the Veteran does not meet the standards for VA hearing loss under 38 C.F.R. § 3.385; thus, in this case lay evidence cannot competent and sufficient to establish a diagnosis of a condition of right ear hearing loss. 

In sum, the Board finds that the evidence of record is against the Veteran's claim of service connection for right ear hearing loss as the standards for a VA hearing loss disability under 38 C.F.R. § 3.385 have not been met.    


ORDER

Service connection for right ear hearing loss is denied.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that the Veteran's claim of entitlement to service connection for left ear hearing loss warrants a new VA examination.  The Veteran's service treatment records indicate that that his left ear underwent some shifts between April 1994 and January 1995; his January 1995 Reference Audiogram stated that he was routinely exposed to hazardous noise.  In addition, service treatment records from May 1997 and July 1997 indicate that the Veteran complained of left ear pain and loss of hearing.  The Board notes that the Veteran's examination from separation are not of record. 

While the Veteran's left ear did not meet the VA standards for hearing loss at the September 2009 VA examination he did meet the standards under 38 C.F.R. § 3.385 for VA hearing loss at the July 2010 VA examination.  The July 2010 VA examiner stated that the Veteran had hearing within normal limits at the September 2009 VA examination and that the now present  hearing loss occurred in the past year.  It was stated that that there was no evidence that any significant permanent threshold shifts occurred while on active duty.  It was restated that the hearing loss for rating frequencies occurred in the last year though the Veteran separated from the military 12 years ago.  It was opined that the Veteran's claimed hearing loss was less likely as not cause by or the result of his military noise exposure. 

The Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine if his current left ear hearing loss is at least likely as not due to his in-service noise exposure.  The VA examiner should also discuss the in-service shifts and reports of hearing loss.  

Throughout the pendency of his appeal the Veteran has asserted that his right knee condition is directly due to his military service; however, in the July 2014 brief the Veteran's representative asserted that his right knee disability is secondary to his service-connected lumbosacral strain with microdiskectomy L4-L5.  In the case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Therefore, the Board will adjudicate the claim both on a direct service connection basis and as secondary service connection. 

The Board notes that the medical evidence shows that during service, in April 1997, the Veteran slipped on ice and strained his right knee; he was seen again in June 1997.  The Board notes that the Veteran's separation examination is not of record.  The August 2009 VA examiner stated that he could not relate the Veteran's current condition to the single incident of April 1997.  In an October 2009 VA examination addendum opinion it was stated that after a September 2009 MRI there was no evidence of a meniscal tear or internal derangement in his right knee.  He stated that the findings of the right knee are not indicative of any pathology consistent with the Veteran's complaints regarding his knee.  Thus, his current right knee condition was not caused by or a related to his complaints regarding his right knee that were documented in his service treatment records.  In January 2010 the Veteran underwent a VA examination and the VA examiner stated that the Veteran's right knee "may be related to overuse secondary to lumbar surgery, which he had in January of 2008."   The VA examiner then stated that the Veteran's chondromalacia patella of the right knee was less likely as not caused by or a result of service-connected injury.  The Board finds that the January 2010 VA examiner did not provide a rationale for his opinion and he did not reconcile his final, negative opinion from his positive statement.  Thus, the Veteran should be afforded a VA examination to determine the current nature and etiology of the Veteran's right knee disability and whether it is at least likely as not due to military service or whether his service-connected lumbosacral strain with microdiskectomy L4-L5 caused or aggravated the Veteran's right knee disability. 

While the Veteran has received VCAA notice in May 2009 and March 2010, that indicated the types of information and evidence needed to substantiate his claims, it did not include any information for secondary service connection claims.  Thus, the Board finds that the Veteran should be sent a VCAA letter for secondary service connection for his right knee disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  

2.  The RO should send the Veteran appropriate VCAA notice for the secondary service connection issue of his right knee in accordance with  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

3.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his left ear hearing loss.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished, including the Maryland CNC test and a puretone audiometry test, and all clinical findings should be reported in detail.  

The examiner should indicate whether the Veteran has left ear hearing loss.  The VA examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's left ear hearing loss is related to his in-service noise exposure.  In offering such opinion, the examiner should specifically comment upon the threshold shift in the Veteran's hearing acuity and his in-service complaints of left ear hearing loss. 

Any opinions expressed must be accompanied by a complete rationale.  

4.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his right knee condition.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should determine the Veteran's current diagnosis for his right knee.  Then he/she should opine whether the Veteran's right knee it is at least likely as not due to military service, to include his documented in-service fall. 

The VA examiner should also determine whether the Veteran's right knee condition is caused OR aggravated by his service-connected lumbosacral strain with microdiskectomy L4-L5.

Any opinion expressed should be accompanied by a complete rationale.  The VA examiner should discuss the opinions of record, including the September 2009, October 2009, and January 2010. 

5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


